Title: To James Madison from John Gavino, 17 March 1803 (Abstract)
From: Gavino, John
To: Madison, James


17 March 1803, Gibraltar. No. 117. “I referr to my last No. 116 [8 Mar. 1803] and have now to inform you that two days ago arrived the Crew for the Moorish Ship in question about 40 Men among them the Tripolin who formerly Commanded the Brig and laterly the said Ship they report are going for A[r]zev to load wheat for Tunis, the Ship is ready and Expect will sail in 6 or 8 days; the Adams Capn. Campbell is on the look out to Examin her Papers.” Has learned by a frigate that arrived in six days from Great Britain that “Sir Thos. Trigg is coming out with a relief for the Regiments here (the 54. Excepted) and that our present Governour goes Home.”
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 1 p. Docketed by Wagner as received 8 May.



   
   A full transcription of this document has been added to the digital edition.

